Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims 49, 59, 68. The claims contains allowable subject matter present in parent application 15898435, filed 02/17/2018  and now U.S. Patent 11,120,461.   

Allowable Subject Matter
Claims 49-68 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Fordyce et al. (20180189806) and Warner et al. (20160005067).  As per the independent claims 49, 59, 68 the prior art of record Fordyce discloses: 
A computer-implemented method, comprising:
receiving, in a first online session on a client device associated with a user, user input indicating user interest in an item offered by an online merchant (par 76, 93, 127);
automatically retrieving, from a data store, at least one potential online coupon (par 209, 212) for the item by:
Warner discloses:
retrieving, from the data store, coupons applicable to an e-commerce website corresponding to the online merchant, wherein the coupons are stored in the data store as a result of monitoring of at least one second online session prior to the first online session during which the coupons were stored in the data store in response to a determination that the coupons were valid in connection with at least one purchase with the online merchant (claim 18, 21).
The combination of Fordyce and Warner does not teach:
 processing the coupons through a scoring algorithm to obtain the at least one potential online coupon by applying a model to predict whether a particular coupon, of the coupons, will work for the item, based on which coupons work with which items, and considering factors for a time the particular coupon was successful, a success rate for the particular coupon, and a number of attempts for applying the particular coupon; and
automatically applying the at least one potential online coupon to an online shopping cart.
These uniquely distinct features render claims 49-68 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621